—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered September 3, 1996, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues concerning reliability of identification testimony were properly presented to the jury and we see no reason to disturb its findings. Defendant-appellant’s complaint about the court’s marshaling of the evidence is inconsistent with his express request at trial. We further find that the marshaling was not prejudicial (see, People v Culhane, 45 NY2d 757, cert denied 439 US 1047). Concur— *166Sullivan, J. P., Rosenberger, Rubin, Williams and. Mazzarelli, JJ.